693 So.2d 87 (1997)
Harry K. SINGLETARY, Secretary for the Department of Corrections, Appellant,
v.
Willie BROWN, Appellee.
No. 96-1366.
District Court of Appeal of Florida, First District.
May 6, 1997.
Judy Bone, Assistant General Counsel, Tallahassee, for Appellant.
Willie Brown, pro se.
PER CURIAM.
The Department of Corrections appeals an order granting mandamus relief to appellee based on Buffa v. Singletary, 652 So.2d 885 (Fla. 1st DCA), dismissed, 658 So.2d 989 (Fla.1995). The trial court granted appellee's petition without the benefit of our recent decision in Singletary v. Jones, 681 So.2d 836 (Fla. 1st DCA 1996), wherein we receded from our opinion in Buffa, and held that basic gain-time is subject to forfeiture in connection with disciplinary action during service of the mandatory term. Accordingly, we reverse the order granting mandamus relief and remand to the trial court with *88 directions to dismiss appellee's petition for writ of mandamus.
MINER, ALLEN and MICKLE, JJ., concur.